      Case 1:20-cv-00748-JGK Document 43 Filed 06/23/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
TROPICA FRESH,

                      Plaintiff,                 20-cv-748 (JGK)

           - against -                           MEMORANDUM OPINION AND
                                                 ORDER
 MR. G INTERNATIONAL PRODUCE INC., et
 al,
                     Defendants.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     On April 6, 2020, the plaintiff, Tropica Fresh, filed a

motion for an order to show cause for a default judgment against

defendants Mr. G International Produce Inc. d/b/a The Best

Banana (“Mr. G”), Jose Gomez, Marco Antonio Gomez, and Antonio

Gomez. For the reasons stated below, the motion is granted and

the Court enters a judgment against the defendants.

                                   I.

     On January 30, 2020, the plaintiff filed a complaint

against the defendants. Dkt. No. 7. The complaint alleges, among

other claims, breach of contract and failure to maintain a trust

pursuant to the Perishable Agricultural Commodities Act

(“PACA”), 7 U.S.C. § 499e(c), against the defendant Mr. G, as

well as breach of fiduciary duty against all defendants under

7 U.S.C. § 499b(4). The plaintiff also seeks interest and

attorney’s fees.




                                    1
      Case 1:20-cv-00748-JGK Document 43 Filed 06/23/20 Page 2 of 14



     The plaintiff alleges that on December 7, 2019, the

plaintiff sold fruits, vegetables, and other perishable

commodities to Mr. G in the amount of $20,520.00 and that Mr. G

failed to pay for the commodities despite repeated demands from

the plaintiff. Compl. ¶¶ 18, 23, 26.

     Each of the defendants was served with a summons and the

complaint on February 7, 2020. Dkt. Nos. 10-13. No defendant has

appeared or responded to the complaint. The plaintiff then

requested the entry of a default against the defendants on March

23, 2020. Dkt. Nos. 23-26. Certificates of default for all

defendants were entered by the Clerk on March 23, 2020. Dkt.

Nos. 27-30. On March 26, the plaintiff moved for a default

judgment against the defendants and filed a proposed order to

show cause. Dkt. No. 37. The Court entered an Order to Show

Cause on April 27, which the plaintiff served on the defendants.

Dkt. Nos. 38-42. The defendants have failed to respond.

                                   II.

     “Federal Rule of Civil Procedure 55 sets out a two-step

procedure to be followed for the entry of judgment against a

party who fails to defend: the entry of a default, and the

entry of a default judgment.” Gold Medal Produce, Inc. v. KNJ

Trading Inc., No. 19-CV-3023, 2020 WL 2747312, at *1 (S.D.N.Y.

May 27, 2020). The first step “formalizes a judicial recognition

that a defendant has, through its failure to defend the action,

                                    2
      Case 1:20-cv-00748-JGK Document 43 Filed 06/23/20 Page 3 of 14



admitted liability to the plaintiff.” City of New York v.

Mickalis Pawn Shop, LLC, 645 F.3d 114, 128 (2d Cir. 2011). Under

Rule 55(a), a Clerk of the court is empowered to enter a default

against a party that has not appeared. See New York v. Green,

420 F.3d 99, 104 (2d Cir. 2005). The Clerk has entered such

defaults against all of the defendants in this case.

     “The second step, entry of a default judgment, converts the

defendant’s admission of liability into a final judgment that

terminates the litigation and awards the plaintiff any relief to

which the court decides it is entitled, to the extent permitted

by Rule 54(c).” Mickalis Pawn Shop, 645 F.3d at 128. “A default

judgment must not differ in kind from, or exceed in amount, what

is demanded in the pleadings.” Fed. R. Civ. P. 54(c); see also

Gold Medal Produce, 2020 WL 2747312, at *1.

                                    A.

     In determining whether to grant a motion for default

judgment, courts first look to three factors: “(1) whether the

defendant's default was willful; (2) whether the defendant has a

meritorious defense to the plaintiff's claims; and (3) the level

of prejudice the non-defaulting party would suffer as a result

of the denial of the motion for default judgment.” S. Katzman

Produce, Inc. v. JAT Beverage Inc., No. 17-CV-7930, 2018 WL

6437058, at *3 (S.D.N.Y. Dec. 7, 2018) (citations omitted).



                                    3
      Case 1:20-cv-00748-JGK Document 43 Filed 06/23/20 Page 4 of 14



     All three factors favor the entry of a default judgment.

The defendants’ failures to respond to the complaint and to the

motion for a default judgment indicate willful conduct. The

Court is unaware of any meritorious defense, and the plaintiffs

will be prejudiced because they will have no recourse if they

are denied the ability to seek judgment by default.

                                   B.

     “On a default judgment motion, the defendant is deemed to

have admitted all of the well-pleaded factual allegations

contained in the complaint.” Gold Medal Produce, 2020 WL

2747312, at *2. However, a default “only establishes a

defendant’s liability if those allegations are sufficient to

state a cause of action against the defendant[s].” Double Green

Produce v. Forum Supermarket Inc., 387 F. Supp. 3d 260, 265

(E.D.N.Y. 2019) (quoting Taizhou Zhongneng Imp. & Exp. Co., Ltd.

v. Koutsobinas, 509 F. App’x 54, 56 (2d Cir. 2013)). It is thus

“incumbent upon the Court to consider whether the plaintiff has

pleaded facts sufficient to establish the defendant’s liability

with respect to each cause of action.” Gold Medal Produce, 2020

WL 2747312, at *2. The Court must accept as true all of the

factual allegations of the non-defaulting party and draw all

reasonable inferences in its favor. See Finkel v. Romanowicz,

577 F.3d 79, 84 (2d Cir. 2009).



                                    4
      Case 1:20-cv-00748-JGK Document 43 Filed 06/23/20 Page 5 of 14



      “PACA was enacted in 1930 ‘to suppress unfair practices in

the marketing of fruits and vegetables in interstate and foreign

commerce,’ 49 Fed. Reg. 45737, and requires produce dealers to

make ‘full payment promptly’ for any produce they purchase. 7

U.S.C. § 499(b)(4).” S. Katzman Produce, Inc. v. Orel Produce,

Inc., No. 18-CV-6947, 2019 WL 4303423, at *2 (S.D.N.Y. Sept. 11,

2019). “[P]erishable agricultural commodities or proceeds from

the sale of those commodities are held in trust by the buyer for

the benefit of the unpaid seller until full payment is made.”

Coosemans Specialties, Inc. v. Gargiulo, 485 F.3d 701, 705 (2d

Cir. 2007) (quoting 7 U.S.C. § 499e(c)(2)). “The trust is formed

at the moment the produce is shipped to the buyer and remains in

effect until the seller is paid in full.” Gold Medal Produce,

2020 WL 2747312, at *2 (alteration and citation omitted).

Furthermore, the fiduciary duty obligation under PACA includes

the duty to repay the full debt owed to the produce supplier.

See id.

     To recover proceeds from a PACA-created trust, a plaintiff

must demonstrate that:

          (1) the commodities sold were perishable
          agricultural commodities; (2) the purchaser of
          the perishable agricultural commodities was a
          commission   merchant,  dealer,   or   broker;
          (3) the transaction occurred in interstate or
          foreign commerce; (4) the seller has not
          received full payment on the transaction; and
          (5) the seller preserved its trust rights by


                                    5
      Case 1:20-cv-00748-JGK Document 43 Filed 06/23/20 Page 6 of 14



            giving written notice to the purchaser of its
            intention to[ ]do so.


A & J Produce Corp. v. Harvest Produce Corp., No. 16-CV-7239,

2017 WL 3668995, at *3 (S.D.N.Y. Aug. 24, 2017) (citation

omitted).

     The plaintiff alleges that the defendant Mr. G is liable

for refusing to pay for the perishable agricultural commodities

purchased on credit from the plaintiff and thereby failing to

maintain the trust under Section 499e(c) of PACA. Compl. ¶ 4.

The plaintiff’s allegations establish all five elements.

     First, perishable agricultural commodities include “fresh

fruits . . . of every kind and character.” 7 U.S.C.

§ 499a(b)(4). Because the invoice reflects that the products

sold were green plantains, Compl. Ex. A, the first requirement

is met.

     Second, the plaintiff alleges that the defendant purchased

produce in wholesale quantities and is therefore a dealer.

Compl. ¶ 7. The PACA states any person shall be considered a

dealer if they secure and maintain an active license under the

provisions of Section 499c. See 7 U.S.C. § 499a(b)(6). The

plaintiff has attached a print-out of Mr. G’s active license

number with the PACA to the complaint as Exhibit B. A search on

the United States Department of Agriculture’s website reveals

that the license number listed in Exhibit B of the Complaint is

                                    6
      Case 1:20-cv-00748-JGK Document 43 Filed 06/23/20 Page 7 of 14



an active PACA license registered to Mr. G. See Welcome to PACA

Search, United States Department of Agriculture,

https://apps.mrp.usda.gov/public_search; see also Gold Medal

Produce, 2020 WL 2747312, at *3 (taking judicial notice of USDA

website’s public records); A & J Produce Corp., 2017 WL 3668995,

at *3 (second requirement met when plaintiff alleged defendant

was a dealer and had an active PACA license number).

Accordingly, the second requirement is met.

      Third, “[c]ourts have interpreted the definition of

‘interstate commerce’ broadly.” Double Green Produce, 387 F.

Supp. 3d 260, 269 (finding that allegations that goods sold to

the defendant had been shipped in interstate commerce were

enough to satisfy the third requirement). The plaintiff is a

limited liability company based in California and the defendant

is a New York corporation. Compl. ¶¶ 5-7. The plaintiff alleges

that it sells wholesale quantities of perishable agricultural

commodities in interstate commerce, id. at ¶ 6, and that the

plaintiff shipped the order on December 7, 2019, id. at ¶ 18.

Thus, the transaction occurred in interstate commerce, and the

third element is satisfied.

     Fourth, the plaintiff alleges that Mr. G failed to pay for

the commodities despite repeated demands. Id. ¶ 23. Thus, the

plaintiff has not received full payment on the transaction.



                                    7
       Case 1:20-cv-00748-JGK Document 43 Filed 06/23/20 Page 8 of 14



     Fifth, the plaintiff included the necessary language in its

invoice indicating that it was selling the commodities pursuant

to the statutory trust authorized by Section 5(c) of PACA. See

id. at Ex. A. Specifically, the invoice states that “[t]he

seller of these commodities retains a trust claim over these

commodities, all inventories of food or other products derived

from these commodities, and any receivables or proceeds from the

sale of these commodities until full payment is received.” Id.

Thus, the plaintiff preserved its trust rights by giving written

notice to the purchaser. Therefore, the plaintiff’s complaint

establishes Mr. G’s liability under PACA. 1

     The Court next considers whether the individual defendants

are jointly and severally liable. See Gold Medal Produce, 2020

WL 2747312, at *4. “An individual who is in a position to

control the assets of the PACA trust and fails to preserve them,

may be held personally liable to the trust beneficiaries for

breach of fiduciary duty.” Coosemans Specialties, 485 F.3d at

705 (collecting cases).

     The plaintiff alleges that Jose Gomez, Marco Antonio Gomez,

and Antonio Gomez each managed, controlled, and directed the



1 Although the plaintiff asserts various other claims in its complaint, all
claims arise from and seek damages for the same conduct under PACA. Because
the Court finds liability under PACA for breach of trust as set forth below,
the Court need not address the alternative claims. Gold Medal Produce, 2020
WL 2747312, at *2 n.1 (collecting cases).


                                      8
         Case 1:20-cv-00748-JGK Document 43 Filed 06/23/20 Page 9 of 14



credit purchase of the commodities from the plaintiff, Compl. ¶¶

40-42, and failed to use funds subject to the PACA trust for

payment of the plaintiff’s outstanding invoice, id. at ¶ 43. It

also alleges that each defendant had control of the disposition

of Mr. G’s assets, id. at ¶¶ 9, 11, 13, and directed the

disbursement of PACA trust funds for purposes other than making

payment to the plaintiff, id. at ¶ 44. Accepting these

allegations as true, it follows that Jose Gomez, Marco Antonio

Gomez, and Antonio Gomez had control over the PACA trust’s

assets and can be held jointly and severally liable. It is

unnecessary to address the alternative claims against these

remaining defendants. 2 See Gold Medal Produce, 2020 WL 2747312,

at *4.

                                      C.

     “While a party’s default is deemed to constitute a

concession of all well pleaded allegations of liability, it is

not considered an admission of damages.” Cement & Concrete

Workers Dist. Council Welfare Fund, Pension Fund, Annuity Fund,

Educ. & Training Fund & Other Funds v. Metro Found. Contractors

Inc., 699 F.3d 230, 234 (2d Cir. 2012) (alteration and citation

omitted). “The district court must instead conduct an inquiry in


2 Paragraphs 28-38 of the plaintiff’s complaint, which presumably include
Counts II and III, are missing from the record. Dkt. Nos. 7, 34-1. In any
event, no relief is sought based on those missing claims.



                                       9
     Case 1:20-cv-00748-JGK Document 43 Filed 06/23/20 Page 10 of 14



order to ascertain the amount of damages with reasonable

certainty.” Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183

F.3d 151, 155 (2d Cir. 1999). This “involves two tasks:

determining the proper rule for calculating damages on such a

claim, and assessing plaintiff's evidence supporting the damages

to be determined under this rule.” Id. To determine the amount

of damages, the Court may conduct an inquest hearing pursuant to

Rule 55 of the Federal Rules of Civil Procedure. See Gold Medal

Produce, 2020 WL 2747312, at *4; see also Fed. R. Civ. P.

55(b)(2). However, a hearing is not necessary as long as there

is a basis for the damages specified in the default judgment.

See Fustok v. ContiCommodity Servs., Inc., 873 F.2d 38, 40 (2d

Cir. 1989).

     “Under PACA, a dealer who fails or refuses to make full

payment for commodities or fails to maintain the trust as

required is liable to the injured party for the full amount of

damages sustained.” Gold Medal Produce, 2020 WL 2747312, at *4

(internal citations omitted); see also 7 U.S.C. §§ 499b(4),

499e(a). While PACA does not itself establish a right to

interest and collection costs, including attorney’s fees, a

purchaser “is required to pay such items when the parties’

contract so provides; in such a case, the interest and collection

costs become subject to the PACA trust together with the



                                   10
     Case 1:20-cv-00748-JGK Document 43 Filed 06/23/20 Page 11 of 14



principal debt.” Dayoub Mktg., Inc. v. S.K. Produce Corp., No.

04-CV-3125, 2005 WL 3006032, at *4 (S.D.N.Y. Nov. 9, 2005).

     In this case, an inquest hearing is not necessary given the

clear basis for damages under the PACA.

     The plaintiff seeks damages in the principal amount of

$20,520.00. This amount matches the amount indicated on the

invoice that the defendant Mr. G was required to pay in

connection with the corresponding transaction. Compl. Ex. A.

Thus, the plaintiff is entitled to damages in the principal

amount of $20,520.00 pursuant to Section 499e(a) of PACA. 7

U.S.C. § 499e(a).

     The plaintiff also seeks interest at the rate of 9% from

January 29, 2020 through the date of judgment. Under the PACA,

the award of reasonable prejudgment interest is in the

discretion of the Court. See Tomato Mgmt., Corp. v. CM Produce

LLC, No. 14-CV-3522, 2014 WL 2893368, at *2 (S.D.N.Y. June 26,

2014). “Courts have awarded prejudgment interest under PACA

based on congressional intent to protect agricultural

suppliers.” E. Armata, Inc. v. Platinum Funding Corp., 887 F.

Supp. 590, 595 (S.D.N.Y. 1995).

     The plaintiff seeks interest at the rate of 9% from January

29, 2020 through the date of judgment. The invoice that the

plaintiff sent to the defendant does not contain an interest

provision. Courts have routinely granted prejudgment interest

                                   11
      Case 1:20-cv-00748-JGK Document 43 Filed 06/23/20 Page 12 of 14



under the PACA when invoices set interest at 18% per annum. See

e.g., JAT Beverage, 2018 WL 6437058, at *5; Ne. Trading, Inc. v.

Ven-Co Produce, Inc., No. 09-CV-7767, 2011 WL 4444511, at *5

(S.D.N.Y. Sept. 26, 2011). The requested rate of 9% is

equivalent to the New York statutory interest rate for breach-

of-contract claims under N.Y. C.P.L.R. § 5004 (9% per annum) and

is reasonable. See A & B Alternative Mktg., Inc. v. Page Food

Distributors Corp., No. 19-CV-5679, 2019 WL 7194431, at *2

(E.D.N.Y. Dec. 26, 2019) (granting interest rate provided in

N.Y. C.P.L.R. § 5004 when invoices did not set interest rate).

The grant of such interest is also in line with the

congressional intent to protect agricultural suppliers.

Therefore, the plaintiff is also entitled to interest at a rate

of 9% per annum from January 29, 2020 until the date this

judgment is entered. 3

     Third, the plaintiff requests attorney’s fees and costs in

connection with the current dispute. The Second Circuit Court of

Appeals has held that “where the parties’ contracts include a

right to attorney’s fees, they can be awarded as sums owing in

connection with perishable commodities transactions under PACA.”

Coosemans Specialties, 485 F.3d at 709 (internal quotation marks



3 The plaintiff submits a memorandum of law in which it states that it
requests both pre- and post-judgment interest at 9% per annum. Dkt. No. 35 at
4. However, the plaintiff is only entitled to post-judgment interest at the
federal interest rate on federal judgments. See 28 U.S.C. § 1961(a).

                                     12
     Case 1:20-cv-00748-JGK Document 43 Filed 06/23/20 Page 13 of 14



omitted). However, attorney’s fees “may not be awarded to the

prevailing party unless authorized by agreement between the

parties, statute, or court rule.” Oscar Gruss & Son, Inc. v.

Hollander, 337 F.3d 186, 199 (2d Cir. 2003). Moreover,

attorney’s fees “are not available under the PACA statute where

a contractual basis for the fees is lacking.” E. Armata, 887 F.

Supp. at 594. In addition, “[t]he burden is on the party seeking

attorney's fees to submit sufficient evidence to support the

hours worked and the rates claimed.” Hugee v. Kimso Apartments,

LLC, 852 F. Supp. 2d 281, 298 (E.D.N.Y. 2012).

     Contrary to the plaintiff’s statement in its Memorandum of

Law, the invoice attached to the Complaint does not include any

statement that the plaintiff is entitled to attorney’s fees. It

is possible that the back of the invoice was inadvertently

omitted. But there is no evidence in the record that the parties

agreed that the plaintiff would be entitled to attorney’s fees

for collecting the amount due on the invoice. Nor does the

plaintiff provide any evidence regarding the hours worked and

the rates claimed. Thus, a contractual basis for the fees is

lacking, and the plaintiff is not entitled to an award of

attorney’s fees and related nontaxable expenses. Costs other

than attorney’s fees are recoverable under Rule 54(d)(1). If the

plaintiff has evidence that it is entitled to attorney’s fees

under the contract, the plaintiff may move by motion within 14

                                   13
     Case 1:20-cv-00748-JGK Document 43 Filed 06/23/20 Page 14 of 14



days after the entry of the judgment under Federal Rule of Civil

Procedure 54(d)(2)to recover those amounts.

                              CONCLUSION

     For the reasons explained above, the plaintiff’s motion for

default judgment is granted. The Court finds that the plaintiff

is entitled to $20,520.00 in damages and interest calculated at

a rate of 9% per annum from January 29, 2020 until the date

judgment is entered. The Clerk shall calculate that amount and

include it in the Judgment.

     In view of the trust imposed under PACA and the urgency of

enforcing that trust, this Order shall be immediately effective

and enforceable upon its entry and there shall be no stay of

execution or effectiveness of the Order. The judgment herein is

not subject to the 30-day automatic stay that generally applies

to judgments by a district court under Federal Rule of Civil

Procedure 62(a).

SO ORDERED.

Dated:    New York, New York
          June 23, 2020                      /s/ John G. Koeltl
                                               John G. Koeltl
                                        United States District Judge




                                   14
